DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.

Response to Amendment
The amendment filed on 24 June 2022 has been entered.

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. 
Applicant argues Chen does not teach a single continuous matrix of pixels which, in relevant part, comprises two side portions of pixels for providing high-beam light, and a center portion of pixels for providing low-beam light. As is explicitly claimed, the pixels are within one and the same matrix or array of pixels, and not split into different parts as taught by Chen.  The examiner disagrees.  Applicant’s argument ignores Woodward, who explains "a single illumination beam pattern former can be employed in some circumstances, particularly if the size of headlamp 20 is a critical factor as only a single lens must be accommodated, although the resulting beam pattern formed may not be as desirable as one formed by a two illumination beam pattern former embodiment of headlamp 20 and more LED illumination sources maybe required in a single illumination array embodiment, than would be required in an embodiment with two or more illumination source arrays" (Woodward paragraph 27), thus motivating one of ordinary skill to consolidate the high beam and low beam matrices of Chen into a single matrix in circumstances when the size of the headlamp is a critical factor - in other words, one of ordinary skill would have known to make a single matrix embodiment in order to save space when making a headlight for a small vehicle (motorcycles and snowmobiles come to mind, or cars having an aesthetic design leaving less space in front) with less space available for headlights.  Furthermore, it has been held prima facie obvious by the courts to make integral structures that the prior art supplies separately (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see MPEP 2144.04(V)(B)).
Applicant argues that the lighting module is arranged between the left/right lights of the vehicle. This is contrary Chen, where the cited light source is located below the other lights of the vehicle.  The examiner disagrees.  Chen states “It should also be noted that light bar 66 could alternatively be located at other locations on front 62 of vehicle 60. For example, light bar 66 be disposed either in the front grill of the vehicle or below the grill” (column 6 lines 13-17).  As shown in Fig. 7 putting the light bar in the front grill or below the bumper arranges it between the exterior lights. 
Applicant argues that Chen teaches that the light is mounted on a flexible substrate that is attached to an exterior surface of the vehicle (col. 2 lines 40-45, 61-65). This is contrary to forming an integral part of the vehicle.  The examiner disagrees.  Chen’s light is adhesively attached, and therefore inseparable from the vehicle, and therefore an integral part of the vehicle (Chen column 2 lines 40-45).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	Claim 1 claims “wherein the lighting module is of sufficient width to reach substantially an entire distance between the left exterior lighting device and the right exterior lighting device”, which is indefinite because it defines the width of the lighting module by a distance between two exterior lighting devices which are not part of the claimed invention and whose spacing is not defined by the claim and are known to be variable (different vehicles have different widths).  For instance, the exact same lighting module could be wide enough to reach substantially an entire distance between the left exterior lighting device and the right exterior lighting device of a motorcycle but not a sedan, or be wide enough for the sedan but not a truck.  See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008), Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989), and MPEP 2173.05(b)(II).
Claims 7-11, 17 inherit the deficiency of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 6520669 B1) in view of Woodward (US 2008/0062712 A1) and Gocke (US 2019/0009706 A1).  
With respect to claim 1:	Chen teaches a lighting module (66+80) integrable to form an integral part of a vehicle exterior (see Fig. 7) as a headlight (column 6 lines 20-24) and adapted to be arranged as a center lighting module (see Fig. 7) between and on a same axis (column 6 lines 13-17) as a left exterior lighting device (56 or 76 on left (see Fig. 7)) and a right exterior lighting device of a vehicle (56 or 76 on right (see Fig. 7)), wherein the lighting module is of sufficient width to reach substantially an entire distance between the left exterior lighting device and the right exterior lighting device, (see Fig. 7) wherein the lighting module is a lighting module comprising an array of light source units comprising light source units in the form of pixels (see Fig. 7) the pixels being independently controllable (column 6 lines 20-24, column 6 lines 58-62) and comprising a portion of the pixels arranged on one side of a longitudinal center plane of the vehicle for providing high beam light (80 on left), a portion of the pixels arranged on the another side of the longitudinal center plane of the vehicle for providing high beam light (80 on right), and the pixels (66) in a center portion of the single continuous matrix configured to provide only low beam light (column 6 lines 20-24), the matrix being adapted to extend along a transverse axis of the vehicle across a longitudinal center plane of the vehicle (see Fig. 7), the transverse axis being substantially parallel to an axis between a wheel pair of the vehicle (see Fig. 7)”.
Chen does not specifically teach wherein the lighting module is a high-definition lighting module comprising an array of light source units comprising at least 1000 light source units.
However, Gocke teaches wherein the lighting module is a high-definition lighting module comprising an array of light source units comprising at least 1000 light source units (paragraph 8).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Chen to have more than 1000 light source units as taught by Gocke in order to generate sharp edged projections, allowing certain portions of the beam to be selectively masked (Gocke paragraphs 3, 8).
Chen does not specifically teach the pixels being provided in a single continuous matrix.
However, Woodward teaches a lighting module (20) in which pixels (24) provided in a single continuous matrix (paragraph 27).  
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Chen to have combine the high beam and low beam pixels in the lighting module in order to provide additional lighting patterns in circumstances when the space available for the lighting module is limited (Woodward paragraphs 27).
With respect to claim 7:	Chen teaches ““wherein the lighting module comprises distal portions (74) of light source units (76) arranged further from a center of the lighting module (see Fig. 7) than the portion (80) of light source units (84) arranged for high beam light (column 6 lines 24-47), wherein one distal portion is arranged on each side of the center of the lighting module (see Fig. 7), wherein the distal portions of light source units are configured for providing at least directional lighting (column 6 lines 24-33)”.
With respect to claim 8:	Chen teaches “wherein the portions of light source units are symmetrically arranged with respect to the center of the lighting module (see Fig. 7)”.
With respect to claim 9:	Chen teaches “wherein the light source units in the array are independently controllable by a control unit for providing at least one of high beam light and low beam light (column 6 lines 37-42)”.
With respect to claim 10:	Chen teaches “wherein light source units are light emitting diodes (column 1 lines 7-11)”.
With respect to claim 11:	Chen teaches “wherein at least one of the light source units is controllable for providing low beam light and high beam light	 (column 6 lines 24-47)”.
With respect to claim 13:	Chen in view of Woodward and Gocke teaches “the lighting module according to claim 1 (see above)”.
Chen further teaches “vehicle lighting system (Fig. 7) comprising: left and right exterior lighting devices (56 or 76) adapted to be arranged on each side of the longitudinal center plane of the vehicle (see Fig. 7)”.
With respect to claim 14:	Chen teaches “wherein the lighting module is adapted to be arranged as a center lighting module between the left exterior lighting device and the right exterior lighting device of the vehicle (see Fig. 7)”.
With respect to claim 15:	Chen teaches “wherein the left exterior lighting device and the right exterior lighting device include at least direction lights (column 6 lines 24-27)”.
With respect to claim 16:	Chen teaches “wherein lighting module is adapted to be arranged between the left and right exterior lighting devices as part of a center lighting headlight (see Fig. 7)”.
With respect to claim 17:	Chen in view or Gocke and Woodward teaches “The vehicle comprising the lighting module according to claim 1 (see above)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875